Case 3:19-cv-00418-REP-RCY Document 20 Filed 03/18/20 Page 1 of 2 PageID# 87


                                                                                             LOTJil
                         IN THE UNITED STATES DISTRICT COURT
                                                                                              MAR I 7 Ml
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division
                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                               RICHMOND. VA
UHURU BARAKA ROWE,

         Plaintiff,

V.                                                                       Civil Action No. 3:19CV418

GREGORY L. HOLLOWAY,et aL,

         Defendants.



                                     MEMORANDUM ORDER
     (Filing and Screening Action upon Inmate's Payment of the Initial Partial Filing Fee)

         The Court ordered Plaintiff to pay an initial partial filing fee. Plaintiff has paid the initial

peirtial filing fee. Accordingly, upon review ofPlaintiffs submissions, it is ORDERED that:

         1.      The action is FILED and Plaintiff is GRANTED leave to proceed in forma

pauperis. The action will now be screened in conformity with 28 U.S.C. § 1915(e)(2).

         2.      The institution where Plaintiff is confined will mail twenty percent(20%)of all of

Plaintiffs deposits to the Court until the balance of$332.25 is paid. The payments shall be made

on a monthly basis. The payments shall be DIRECTED to:

                         Clerk's Office
                         United States District Court for
                        the Eastern District of Virginia
                         Richmond Division
                         701 East Broad Street, Suite 3000
                         Richmond, Virginia 23219-3528

The payments shall bear the civil action number for this action.

         In the event that Plaintiff is transferred, the balance due shall be collected and paid to the

Clerk by the custodian at Plaintiffs next institution.
Case 3:19-cv-00418-REP-RCY Document 20 Filed 03/18/20 Page 2 of 2 PageID# 88




       3.     Plaintiff is reminded that he must retain a balance of twenty percent(20%)of his

previous month's income in his prison account.

       The Clerk is DIRECTED to send a copy of this Memorandum Order to Plaintiff. A copy

of this Memorandum Order and Plaintiffs consent to collection of fees shall be sent to the

accounting department at Plaintiffs place of incarceration.

       It is so ORDERED.



                                                                  /si
                                                    Roderick C. Young
                                                    United States Magistrate Judg

Date: March       2020
Richmond, Virginia
